                           UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


United States of America
                                                    JUDGMENT
                         Plaintiff,
       v.                                           Case Number: 2:10-cr-00234-GMN-RJJ
Austin Joshua Peterson                                                2:16-cv-01401-GMN
                                                       5HODWHGFDVH


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
that Austin Joshua Peterson's Motions to Vacate are Denied and a Certificate of Appealability is Denied.




       9/30/2019
       ____________________                                   DEBRA K. KEMPI
       Date                                                  Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
